 


116 HRES 6 EH: Adopting the Rules of the House of Representatives for the One Hundred Sixteenth Congress, and for other purposes.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 6 
In the House of Representatives, U. S.,

January 9, 2019
 
RESOLUTION 
Adopting the Rules of the House of Representatives for the One Hundred Sixteenth Congress, and for other purposes. 
 
 
IRules of the One Hundred Sixteenth Congress 
101.Adoption of the Rules of the One Hundred Fifteenth CongressThe Rules of the House of Representatives of the One Hundred Fifteenth Congress, including applicable provisions of law or concurrent resolution that constituted rules of the House at the end of the One Hundred Fifteenth Congress, are adopted as the Rules of the House of Representatives of the One Hundred Sixteenth Congress, with amendments to the standing rules as provided in section 102, and with other orders as provided in this resolution. 102.Changes to the Standing Rules (a)Notification of convening of the HouseIn clause 12 of rule I, insert , Delegates, and the Resident Commissioner after Members each place it appears. 
(b)Voting by delegates and the Resident Commissioner in the Committee of the Whole 
(1)In clause 3(a) of rule III, insert In a Committee of the Whole House on the State of the Union, each Delegate and the Resident Commissioner shall possess the same powers and privileges as Members of the House. before Each Delegate. (2)In clause 6 of rule XVIII, add at the end the following new paragraph: 
 
(h)Whenever a recorded vote on any question has been decided by a margin within which the votes cast by the Delegates and the Resident Commissioner have been decisive, the Committee of the Whole shall rise and the Speaker shall put such question de novo without intervening motion. Upon the announcement of the vote on that question, the Committee of the Whole shall resume its sitting without intervening motion..  (c)Allowing delegates and the Resident Commissioner to serve on joint committeesIn clause 3(b) of rule III, strike and to any and insert , joint committee, or. 
(d)Admittance to the Hall of the HouseIn clause 2(a) of rule IV— (1)strike subparagraphs (1) and (2) and insert the following: 
 
(1)Members of Congress, Members-elect, Delegates, Delegates-elect, the Resident Commissioner, and the Resident Commissioner-elect. (2)Contestants in election cases during the pendency of their cases on the floor.; and 
(2)in subparagraph (14), insert and of the Territories after States. (e)Office of SpeakerIn clause 2(a) of rule IX, add the following new subparagraph: 
 
(3)A resolution causing a vacancy in the Office of Speaker shall not be privileged except if offered by direction of a party caucus or conference..  (f)Designating Committee on Oversight and ReformIn the standing rules, strike Committee on Oversight and Government Reform each place it appears and insert (in each instance) Committee on Oversight and Reform. 
(g)Designating Committee on Education and Labor 
(1)In clause 1(e) of rule X, strike the Workforce and insert Labor. (2)In clause 3(d) of rule X, strike the Workforce and insert Labor. 
(h)Education and Labor jurisdiction clarificationIn clause 1(e) of rule X, add the following new subparagraphs:  (14)Organization, administration, and general management of the Department of Education. 
(15)Organization, administration, and general management of the Department of Labor.. (i)Committee oversight plansAmend clause 2(d) of rule X to read as follows: 
 
(d) 
(1)Not later than March 1 of the first session of a Congress, the chair of each standing committee (other than the Committee on Appropriations, the Committee on Ethics, and the Committee on Rules) shall— (A)prepare, in consultation with the ranking minority member, an oversight plan for that Congress; 
(B)provide a copy of that plan to each member of the committee for at least seven calendar days before its submission; and (C)submit that plan (including any supplemental, minority, additional, or dissenting views submitted by a member of the committee) simultaneously to the Committee on Oversight and Reform and the Committee on House Administration. 
(2)In developing the plan, the chair of each committee shall, to the maximum extent feasible— (A)consult with other committees that have jurisdiction over the same or related laws, programs, or agencies with the objective of ensuring maximum coordination and cooperation among committees when conducting reviews of such laws, programs, or agencies and include in the plan an explanation of steps that have been or will be taken to ensure such coordination and cooperation; 
(B)review specific problems with Federal rules, regulations, statutes, and court decisions that are ambiguous, arbitrary, or nonsensical, or that impose severe financial burdens on individuals; (C)give priority consideration to including in the plan the review of those laws, programs, or agencies operating under permanent budget authority or permanent statutory authority; 
(D)have a view toward ensuring that all significant laws, programs, or agencies within the committee’s jurisdiction are subject to review every 10 years; and (E)have a view toward insuring against duplication of Federal programs. 
(3)Not later than April 15 in the first session of a Congress, after consultation with the Speaker, the Majority Leader, and the Minority Leader, the Committee on Oversight and Reform shall report to the House the oversight plans submitted under subparagraph (1) together with any recommendations that it, or the House leadership group described above, may make to ensure the most effective coordination of oversight plans and otherwise to achieve the objectives of this clause.. (j)Activity reports (1)In clause 1(d)(2)(B) of rule XI, strike authorization and. 
(2)In clause 1(d)(2)(C) of rule XI, strike authorization and. (k)Oversight over the Executive Office of the PresidentIn clause 3(i) of rule X, strike with a view to determining their economy and efficiency and insert , including the Executive Office of the President. 
(l)Oversight and Reform Committee depositionsIn clause 4(c)(3)(B) of rule X— (1)in item (i), insert and after the semicolon; 
(2)in item (ii), strike ; and and insert .; and (3)strike item (iii). 
(m)Removing certain committee term limits 
(1)In clause 5(a)(2) of rule X— (A)strike subdivisions (B) and (C); and 
(B)in subdivision (A), strike (A) and redesignate items (i), (ii), and (iii) as subdivisions (A), (B), and (C). (2)In clause 5(c) of rule X— 
(A)strike the designation of subparagraph (1); and (B)strike subparagraph (2). 
(n)Rules of committeesIn clause 2(a)(2) of rule XI, strike 30 and insert 60. (o)Committee markup noticeIn clause 2(g)(3)(A)(ii) of rule XI, strike third day and insert third calendar day (excluding Saturdays, Sundays, or legal holidays except when the House is in session on such a day). 
(p)Annual ethics trainingIn clause 3(a)(6)(B)(ii) of rule XI— (1)strike "officer and employee" and insert "Member, Delegate, Resident Commissioner, officer, and employee"; and 
(2)strike "officer or employee" and insert "Member, Delegate, Resident Commissioner, officer, or employee".    (q)Considering criminal trial evidence in Ethics investigationIn clause 3(p) of rule XI— 
(1)in subparagraph (5)(C), strike first; or and insert first;; (2)in subparagraph (5)(D), strike investigation; and insert investigation; or; 
(3)in subparagraph (5), add at the end the following new subdivision:  (E)the committee or an investigative subcommittee determines to take into evidence the trial transcript or exhibits admitted into evidence at a criminal trial pursuant to subparagraph (9);; 
(4)in subparagraph (7), strike ; and and insert a semicolon; (5)in subparagraph (8), strike the period and insert ; and; and 
(6)add at the end the following new subparagraph:  (9)in any investigation permitted by House or committee rules, in addition to any other evidence which the committee or an investigative subcommittee may consider, if the respondent has been convicted by a court of record for a crime which is related to the subject of the investigation, the committee or investigative subcommittee may take into evidence the trial transcript and all exhibits admitted into evidence at the trial..  
(r)Consensus calendar 
(1)In clause 1 of rule XIII, add at the end the following new paragraph:  (c)There is established a Consensus Calendar as provided in clause 7 of rule XV..  
(2)In rule XV, add at the end the following new clause:   Consensus Calendar7. (a) (1)At least once during any week in which the House convenes, the House shall consider a measure on the Consensus Calendar as designated by the Speaker. 
(2)This paragraph does not apply before March 1 of an odd-numbered year or after September 30 of an even-numbered year. (b) (1)The sponsor of a measure that has accumulated 290 cosponsors and has not been reported by the committee of primary jurisdiction may present to the Clerk a motion in writing to place that measure on the Consensus Calendar.  
(2)A proper motion presented under subparagraph (1) shall be placed in the custody of the Clerk, and shall appear in a portion of the Congressional Record designated for that purpose. The Clerk shall maintain a cumulative list of such motions, and shall make such list publicly available in electronic form. (3)A motion presented under subparagraph (1) shall be considered as withdrawn if the measure is reported by the committee of primary jurisdiction prior to its placement on the Consensus Calendar. 
(c)After a measure has maintained at least 290 cosponsors for a cumulative period of 25 legislative days after the presentation of a motion under paragraph (b)(1), the measure shall be placed on the Consensus Calendar. Such measure shall remain on the Consensus Calendar until it is— (1)considered in the House; or  
(2)reported by the committee of primary jurisdiction.. (s)Recorded votes in Rules Committee reportsIn clause 3(b) of rule XIII, insert , and applies only to the maximum extent practicable to a report by the Committee on Rules on a rule, joint rule, or the order of business after Ethics. 
(t)72–Hour Text Availability 
(1)In clause 4(a)(1) of rule XIII— (A)strike the third calendar day (excluding Saturdays, Sundays, or legal holidays except when the House is in session on such a day) on which each report and insert the proposed text of each report (except views referred to in clause 2(l) of rule XI); and 
(B)insert for 72 hours after Resident Commissioner. (2)In clause 11 of rule XXI— 
(A)strike the third calendar day (excluding Saturdays, Sundays, or legal holidays except when the House is in session on such a day) on which; and (B)insert for 72 hours after Resident Commissioner. 
(3)In clause 8(a)(1)(A) of rule XXII— (A)strike the third calendar day (excluding Saturdays, Sundays, or legal holidays except when the House is in session on such a day) on which; and 
(B)insert for 72 hours after Resident Commissioner. (4)In clause 8(b)(1)(A) of rule XXII— 
(A)strike the third calendar day (excluding Saturdays, Sundays, or legal holidays except when the House is in session on such a day) on which; and (B)insert for 72 hours after Resident Commissioner. 
(u)Macroeconomic analysisIn rule XIII, strike clause 8. (v)Discharge petitions (1)In clause 2 of rule XV— 
(A)strike Discharge motions, second and fourth Mondays and insert Discharge motions; (B)strike paragraph (a) and redesignate the subsequent paragraphs accordingly; 
(C)in paragraph (b) (as so redesignated), strike paragraph (b) and insert paragraph (a); and (D)in paragraph (c)(1) (as so redesignated), strike the first sentence and insert the following: A motion to discharge that has been on the calendar for at least seven legislative days (except during the last six days of a session of Congress) shall be privileged only at a time or place, designated by the Speaker, in the legislative schedule within two legislative days after the day on which a Member whose signature appears thereon announces to the House an intention to offer the motion.. 
(2)In clause 6(e) of rule XIII, strike on a day when it is in order to consider a motion to discharge committees under clause 2 of rule XV and insert on the second and fourth Mondays of a month. (3)In clause 3 of rule XV, strike on a day when it is in order to consider a motion to discharge committees under clause 2 and insert on the second and fourth Mondays of a month. 
(4)In clause 4 of rule XV, strike after the disposition of motions to discharge committees and. (w)Private calendarIn clause 5 of rule XV— 
(1)in the caption, strike , first and third Tuesdays; and (2)in paragraph (b)(1), amend the first sentence to read as follows: On any day, after the disposal of such business on the Speaker's table as requires reference only, the Speaker may direct the Clerk to call any bill or resolution that has been on the Private Calendar for at least seven days, but only on the second legislative day after the legislative day on which the Speaker or a designee announces to the House an intention to do so.. 
(x)Religious headdressIn clause 5 of rule XVII, insert non-religious headdress or before a hat. (y)Quorum in the Committee of the WholeIn clause 6 of rule XVIII— 
(1)in paragraph (a), insert , Delegates, and the Resident Commissioner after Members; (2)in paragraph (e), insert , Delegates, and the Resident Commissioner after Members; and 
(3)in paragraph (g)(2), insert , Delegates, and the Resident Commissioner after Members. (z)Two-minute voting in the Committee of the WholeIn clause 6 of rule XVIII— 
(1)in paragraph (f)— (A)strike without any intervening business or debate; and 
(B)after first pending amendment insert the following: , if in the discretion of the Chair Members, Delegates, and the Resident Commissioner would be afforded an adequate opportunity to vote; and (2)in paragraph (g)— 
(A)in subparagraph (1), strike without intervening business; and (B)in subparagraph (2), strike without intervening debate or motion. 
(aa)Postponability of certain votesIn clause 8(a)(2) of rule XX— (1)redesignate subdivisions (G) through (J) as subdivisions (H) through (K), respectively; 
(2)insert after subdivision (F) the following new subdivision:  (G)The question of agreeing to an amendment.; 
(3)in subdivision (H) (as redesignated), strike (F) and insert (G); and (4)strike subdivision (K) (as redesignated). 
(bb)Discretion for five-minute votes 
(1)Strike clause 8(c) of rule XX (and redesignate the succeeding paragraph accordingly). (2)Amend clause 9 of rule XX to read as follows: 
 
 9. 
(a)The Speaker may reduce to five minutes the minimum time for electronic voting on any question that follows another electronic vote or a report from the Committee of the Whole, if in the discretion of the Speaker Members would be afforded an adequate opportunity to vote.  (b)To the maximum extent practicable, notice of possible five-minute voting for a given series of votes shall be issued prior to the first electronic vote in the series.  . 
(cc)Net increase in budget authorityIn clause 2 of rule XXI, strike paragraph (g). (dd)Removing supermajority vote (1)In clause 5 of rule XXI, strike paragraph (b) and redesignate the subsequent paragraph accordingly. 
(2)In clause 10 of rule XX, strike , or increasing Federal income tax rates (within the meaning of clause 5 of rule XXI). (3)In clause 5(a) of rule XXI, strike paragraph (1) and insert subparagraph (1).  
(ee)Pay-As-You-Go Point Of OrderIn rule XXI, amend clause 10 to read as follows:  10. (a) (1)Except as provided in paragraphs (b) and (c), it shall not be in order to consider any bill, joint resolution, amendment, or conference report if the provisions of such measure affecting direct spending and revenues have the net effect of increasing the deficit or reducing the surplus for either the period comprising— 
(A)the current fiscal year, the budget year, and the four fiscal years following that budget year; or  (B)the current fiscal year, the budget year, and the nine fiscal years following that budget year.  
(2)The effect of such measure on the deficit or surplus shall be determined on the basis of estimates made by the Committee on the Budget relative to baseline estimates supplied by the Congressional Budget Office consistent with section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985.  (b)If a bill, joint resolution, or amendment is considered pursuant to a special order of the House directing the Clerk to add as new matter at the end of such measure the provisions of a separate measure as passed by the House, the provisions of such separate measure as passed by the House shall be included in the evaluation under paragraph (a) of the bill, joint resolution, or amendment.  
(c) 
(1)Except as provided in subparagraph (2), the evaluation under paragraph (a) shall exclude a provision expressly designated as an emergency for purposes of pay-as-you-go principles in the case of a point of order under this clause against consideration of— (A)a bill or joint resolution;  
(B)an amendment made in order as original text by a special order of business;  (C)a conference report; or  
(D)an amendment between the Houses.  (2)In the case of an amendment (other than one specified in subparagraph (1)) to a bill or joint resolution, the evaluation under paragraph (a) shall give no cognizance to any designation of emergency.  
(3)If a bill, a joint resolution, an amendment made in order as original text by a special order of business, a conference report, or an amendment between the Houses includes a provision expressly designated as an emergency for purposes of pay-as-you-go principles, the Chair shall put the question of consideration with respect thereto. (d)For the purpose of this clause, the terms budget year and current year have the meanings specified in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985, and the term direct spending has the meaning specified in such section 250 except that such term shall also include provisions in appropriations Acts that make outyear modifications to substantive law as described in section 3(4)(C) of the Statutory Pay-As-You-Go Act of 2010. . 
(ff)Banning discrimination on the basis of sexual orientation or gender identityIn clause 9 of rule XXIII, insert sexual orientation, gender identity, before disability. (gg)Banning sexual relationships between members and committee staffIn clause 18(a) of rule XXIII, strike Resident Commissioner. and insert Resident Commissioner, or who is an employee of a committee on which the Member, Delegate, or Resident Commissioner serves.. 
(hh)Service of indicted Members in leadership and on committeesIn clause 10 of rule XXIII— (1)designate the existing sentence as paragraph (a); and 
(2)insert at the end the following new paragraph:  (b)A Member, Delegate, or Resident Commissioner who has been indicted for or otherwise formally charged with criminal conduct in any Federal, State, or local court punishable as a felony for which a sentence of two or more years’ imprisonment may be imposed should submit his or her resignation from any standing, select, joint or ad hoc committee, and any subcommittee thereof, on which he or she serves, and should step aside from any party caucus or conference leadership position he or she holds, unless or until judicial or executive proceedings result in acquittal or the charges are dismissed or reduced to less than a felony as described in this paragraph.. 
(ii)Banning members, officers, and employees from sitting on corporate boardsEffective January 1, 2020, in rule XXIII— (1)redesignate clause 19 as clause 20; and 
(2)insert after clause 18 the following new clause:   19. (a)A Member, Delegate, Resident Commissioner, officer, or employee of the House may not serve as an officer or director of any public company.  
(b)In paragraph (a), the term public company means an issuer as defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c)— (1)the securities of which are required to be registered under section 12 of such Act (15 U.S.C. 78l); or  
(2)that is required to file reports under section 15(d) of such Act (15 U.S.C. 78o(d)).  (c)Not later than December 31, 2019, the Committee on Ethics shall develop regulations addressing other types of prohibited service or positions that could lead to conflicts of interest. . 
(jj)Suspension of the debt limitRule XXVIII is amended to read as follows:  Rule XXVIIIStatutory Limit on the Public Debt  1.Upon adoption by the House of a concurrent resolution on the budget under section 301 or 304 of the Congressional Budget Act of 1974, the Clerk shall prepare an engrossment of a joint resolution suspending the statutory limit on the public debt in the form prescribed in clause 2. Upon engrossment of the joint resolution, the vote by which the concurrent resolution on the budget was adopted by the House shall also be considered as a vote on passage of the joint resolution in the House, and the joint resolution shall be considered as passed by the House and duly certified and examined. The engrossed copy shall be signed by the Clerk and transmitted to the Senate for further legislative action.   
 2.The matter after the resolving clause in a joint resolution described in clause 1 shall be as follows: Section 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of enactment and ending on September 30, ____. with the blank being filled with the budget year for the concurrent resolution.   3.Nothing in this rule shall be construed as limiting or otherwise affecting— 
(a)the power of the House or the Senate to consider and pass bills or joint resolutions, without regard to the procedures under clause 1, that would change the statutory limit on the public debt; or  (b)the rights of Members, Delegates, the Resident Commissioner, or committees with respect to the introduction, consideration, and reporting of such bills or joint resolutions.   
 4.In this rule the term 'statutory limit on the public debt' means the maximum face amount of obligations issued under authority of chapter 31 of title 31, United States Code, and obligations guaranteed as to principal and interest by the United States (except such guaranteed obligations as may be held by the Secretary of the Treasury), as determined under section 3101(b) of such title after the application of section 3101(a) of such title, that may be outstanding at any one time. .  103.Separate orders (a)Deposition authority (1)During the One Hundred Sixteenth Congress, the chair of a standing committee (other than the Committee on Rules), and the chair of the Permanent Select Committee on Intelligence, upon consultation with the ranking minority member of such committee, may order the taking of depositions, including pursuant to subpoena, by a member or counsel of such committee. 
(2)Depositions taken under the authority prescribed in this subsection shall be subject to regulations issued by the chair of the Committee on Rules and printed in the Congressional Record. (b)Providing for transparency with respect to memorials submitted pursuant to Article V of the Constitution of the United StatesWith respect to any memorial presented under clause 3 of rule XII purporting to be an application of the legislature of a State calling for a convention for proposing amendments to the Constitution of the United States pursuant to Article V, or a rescission of any such prior application— 
(1)the chair of the Committee on the Judiciary shall, in the case of a memorial presented in the One Hundred Fourteenth Congress or succeeding Congresses, and may, in the case of such a memorial presented prior to the One Hundred Fourteenth Congress, designate any such memorial for public availability by the Clerk; and (2)the Clerk shall make such memorials as are designated pursuant to paragraph (1) publicly available in electronic form, organized by State of origin and year of receipt, and shall indicate whether the memorial was designated as an application or a rescission. 
(c)Limitation on advance appropriations 
(1)Except as provided in paragraph (2), any general appropriation bill or bill or joint resolution continuing appropriations, or amendment thereto or conference report thereon, may not provide an advance appropriation. (2)An advance appropriation may be provided for programs, activities or accounts identified in lists submitted for printing in the Congressional Record by the chair of the Committee on the Budget (when elected)— 
(A)for fiscal year 2020, under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority, and for 2021, accounts separately identified under the same heading; and (B)for fiscal year 2020, under the heading Veterans Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $75,550,600,000 in new budget authority. 
(3)DefinitionThe term advance appropriation means any new discretionary budget authority provided in a general appropriation bill or bill or joint resolution continuing appropriations for fiscal year 2019, or any amendment thereto or conference report thereon, that first becomes available following fiscal year 2019. (d)Exercise facilities for former membersDuring the One Hundred Sixteenth Congress— 
(1)The House of Representatives may not provide access to any exercise facility which is made available exclusively to Members and former Members, officers and former officers of the House of Representatives, and their spouses to any former Member, former officer, or spouse who is a lobbyist registered under the Lobbying Disclosure Act of 1995 or any successor statute or who is an agent of a foreign principal as defined in clause 5 of rule XXV. For purposes of this subsection, the term Member includes a Delegate or Resident Commissioner to the Congress. (2)The Committee on House Administration shall promulgate regulations to carry out this subsection. 
(e)Numbering of billsIn the One Hundred Sixteenth Congress, the first 10 numbers for bills (H.R. 1 through H.R. 10) shall be reserved for assignment by the Speaker and the second 10 numbers for bills (H.R. 11 through H.R. 20) shall be reserved for assignment by the Minority Leader. (f)Inclusion of citations for proposed repeals and amendmentsTo the maximum extent practicable and consistent with established drafting conventions, an instruction in a bill or joint resolution proposing to repeal or amend any law or part thereof not contained in a codified title of the United States Code shall include, in parentheses immediately following the designation of the matter proposed to be repealed or amended, the applicable United States Code citation (which may be a note in the United States Code), or, if no such citation is available, an appropriate alternative citation to the applicable law or part. 
(g)Broadening availability of legislative documents in machine-readable formatsThe Committee on House Administration, the Clerk, and other officers and officials of the House shall continue efforts to broaden the availability of legislative documents in machine readable formats in the One Hundred Sixteenth Congress in furtherance of the institutional priority of improving public availability and use of legislative information produced by the House and its committees. (h)SubcommitteesNotwithstanding clause 5(d) of rule X, during the One Hundred Sixteenth Congress— 
(1)the Committee on Agriculture may have not more than six subcommittees; and (2)the Committee on Financial Services may have not more than seven subcommittees.  
(i)Requiring committee hearing and markup on bills and joint resolutions 
(1)Effective March 1, 2019, during the One Hundred Sixteenth Congress, it shall not be in order to consider a bill or joint resolution pursuant to a special order of business reported by the Committee on Rules that— (A)has not been reported by a committee; or 
(B)has been reported by a committee unless the report includes a list of related committee and subcommittee hearings and a designation of at least one committee or subcommittee hearing that was used to develop or consider such bill or joint resolution. (2)This subsection shall not apply to a bill or joint resolution— 
(A)continuing appropriations for a fiscal year; (B)containing an emergency designation under section 251(b)(2) or section 252(e) of the Balanced Budget and Emergency Deficit Control Act; or 
(C)designated pursuant to clause 7(a) of rule XV. (j)Member day hearing requirementDuring the first session of the One Hundred Sixteenth Congress, each standing committee (other than the Committee on Ethics) shall hold a hearing at which it receives testimony from Members, Delegates, and the Resident Commissioner on proposed legislation within its jurisdiction, except that the Committee on Rules may hold such hearing during the second session of the One Hundred Sixteenth Congress. 
(k)Empaneling investigative subcommittee of the Committee on EthicsThe text of House Resolution 451, One Hundred Tenth Congress, shall apply in the One Hundred Sixteenth Congress in the same manner as such provision applied in the One Hundred Tenth Congress, except that references to the Committee on Standards of Official Conduct shall be construed as references to the Committee on Ethics. (l)War Powers ResolutionDuring the One Hundred Sixteenth Congress, a motion to discharge a measure introduced pursuant to section 6 or section 7 of the War Powers Resolution (50 U.S.C. 1545–46) shall not be subject to a motion to table. 
(m)Budget mattersDuring the first session of the One Hundred Sixteenth Congress, pending the adoption of a concurrent resolution on the budget for fiscal year 2019— (1)the allocations, aggregates, and other appropriate levels as contained in the statement of the chair of the Committee on the Budget of the House of Representatives in the Congressional Record of May 10, 2018, as adjusted in the One Hundred Fifteenth Congress, shall be considered for all purposes in the House to be the allocations, aggregates, and other appropriate levels under titles III and IV of the Congressional Budget Act of 1974; and 
(2)the provisions of House Concurrent Resolution 71, One Hundred Fifteenth Congress, specified in section 30104(f)(1) of the Bipartisan Budget Act of 2018 shall have no force or effect except for sections 5201, 5202, 5203, and 5401 of such concurrent resolution. (n)Legal issues related to the Patient Protection and Affordable Care ActTo protect the institutional interests of the House of Representatives, the Speaker, on behalf of the House, is authorized to intervene, otherwise appear, or take any other steps, in the case of Texas v. United States, No. 4:18-cv-00167–O (N.D. Tex.) and in any appellate proceedings arising from such case. The Speaker, in consultation with the Bipartisan Legal Advisory Group, is also authorized to intervene, otherwise appear, or take any other steps in any other cases involving the Patient Protection and Affordable Care Act to protect the institutional interests of the House and to defend such Act, the amendments made by such Act to other provisions of law, and any amendments to such provisions, including the provisions ensuring affordable health coverage for those with preexisting conditions. The House authorizes the Office of General Counsel of the House of Representatives, at the direction of the Speaker, to represent the House in any such litigation, and to take such steps as may be appropriate, including the supervision and employment of services of outside counsel, including pro bono counsel, or other experts. 
(o)Legal issues related to the Supplemental Nutrition Assistance ProgramThe Office of General Counsel is directed to immediately explore all possible legal options for responding to any rulemaking by the United States Department of Agriculture, announced on or after December 20, 2018, to the Supplemental Nutrition Assistance Program involving requirements for able-bodied adults without dependents. (p)Congressional Member Organization transparency reform (1)Payment of salaries and expenses through account of organizationA Member of the House of Representatives and an eligible Congressional Member Organization may enter into an agreement under which— 
(A)an employee of the Member’s office may carry out official and representational duties of the Member by assignment to the Organization; and (B)to the extent that the employee carries out such duties under the agreement, the Member shall transfer the portion of the Members’ Representational Allowance (MRA) of the Member which would otherwise be used for the salary and related expenses of the employee to a dedicated account in the House of Representatives which is administered by the Organization, in accordance with the regulations promulgated by the Committee on House Administration under paragraph (2). 
(2)RegulationsThe Committee on House Administration (hereafter referred to in this subsection as the Committee) shall promulgate regulations as follows: (A)Use of MRAPursuant to the authority of section 101(d) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341(d)), the Committee shall prescribe regulations to provide that an eligible Congressional Member Organization may use the amounts transferred to the Organization’s dedicated account under paragraph (1)(B) for the same purposes for which a Member of the House of Representatives may use the Members’ Representational Allowance, except that the Organization may not use such amounts for franked mail, official travel, or leases of space or vehicles. 
(B)Maintenance of limitations on number of shared employeesPursuant to the authority of section 104(d) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(d)), the Committee shall prescribe regulations to provide that an employee of the office of a Member of the House of Representatives who is covered by an agreement entered into under paragraph (1) between the Member and an eligible Congressional Member Organization shall be considered a shared employee of the Member’s office and the Organization for purposes of such section, and shall include in such regulations appropriate accounting standards to ensure that a Member of the House of Representatives who enters into an agreement with such an Organization under paragraph (1) does not employ more employees than the Member is authorized to employ under such section. (C)Participation in student loan repayment programPursuant to the authority of section 105(b) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 4536(b)), relating to the student loan repayment program for employees of the House, the Committee shall promulgate regulations to provide that, in the case of an employee who is covered by an agreement entered into under paragraph (1) between a Member of the House of Representatives and an eligible Congressional Member Organization and who participates in such program while carrying out duties under the agreement— 
(i)any funds made available for making payments under the program with respect to the employee shall be transferred to the Organization’s dedicated account under paragraph (1)(B); and (ii)the Organization shall use the funds to repay a student loan taken out by the employee, under the same terms and conditions which would apply under the program if the Organization were the employing office of the employee. 
(D)Access to House servicesThe Committee shall prescribe regulations to ensure that an eligible Congressional Member Organization has appropriate access to services of the House. (E)Other regulationsThe Committee shall promulgate such other regulations as may be appropriate to carry out this subsection. 
(3)Eligible congressional member organization definedIn this subsection, the term eligible Congressional Member Organization means, with respect to the One Hundred Sixteenth Congress, an organization meeting each of the following requirements: (A)The organization is registered as a Congressional Member Organization with the Committee on House Administration. 
(B)The organization designates a single Member of the House of Representatives to be responsible for the administration of the organization, including the administration of the account administered under paragraph (1)(B), and includes the identification of such Member with the statement of organization that the organization files and maintains with the Committee on House Administration. (C)At least 3 employees of the House are assigned to perform some work for the organization. 
(D)During the One Hundred Fifteenth Congress, at least 15 Members of the House of Representatives used a portion of the Members’ Representational Allowance of the Member for the salary and related expenses of an employee who was a shared employee of the Member’s office and the organization. (E)The organization files a statement with the Committee on House Administration and the Chief Administrative Officer of the House of Representatives certifying that it will administer an account in accordance with paragraph (1)(B). 
(q)Non-disclosure agreementsAny non-disclosure agreement imposed by any employing or contracting authority in the House of Representatives to which a paid or unpaid employee or contractor is or was required to agree as a term of employment shall— (1)provide clear guidance that the employee or contractor may communicate concerning any matter with the Committee on Ethics, the Office of Congressional Workplace Rights, or any other office or entity designated by the Committee on House Administration without prior, concurrent, or subsequent notice or approval; and 
(2)not be binding and shall have no legal effect to the extent to which it requires prior, concurrent, or subsequent notice or approval from anyone on any matter with respect to communications from an employee or contractor to any of the committees, offices, or entities described in paragraph (1). (r)Requiring Members to pay for discrimination settlements (1)In generalIn the case of a settlement of a complaint under the Congressional Accountability Act of 1995 in connection with a claim alleging a violation described in paragraph (2) which is committed personally by a Member, Delegate, or Resident Commissioner, if the Member, Delegate, or Resident Commissioner is not required under law to reimburse the Treasury for the amount of the settlement, the chair and ranking minority member of the Committee on House Administration may not approve the settlement pursuant to clause 4(d)(2) of rule X unless, under the terms and conditions of the settlement, the Member, Delegate, or Resident Commissioner is required to reimburse the Treasury for the amount of the settlement. 
(2)Violations describedA violation described in this paragraph is— (A)a violation of section 201(a) or section 206(a) of the Congressional Accountability Act of 1995; or 
(B)a violation of section 207 of such Act which consists of intimidating, taking reprisal against, or otherwise discriminating against any covered employee under such Act because of a claim alleging a violation described in subparagraph (A). (s)Mandatory anti-harassment and anti-discrimination policies for House offices (1)Requiring offices to adopt policyEach employing office of the House of Representatives under the Congressional Accountability Act of 1995 shall adopt an anti-harassment and anti-discrimination policy for the office's workplace. 
(2)RegulationsNot later than April 1, 2019, the Committee on House Administration shall promulgate regulations to carry out this section, and shall ensure that such regulations are consistent with the requirements of the Congressional Accountability Act of 1995, rule XXIII, and other relevant laws, rules, and regulations. (t)Displaying statement of rights and protections provided to House employeesThe Committee on House Administration shall issue regulations to provide that each employing office of the House of Representatives shall post in a prominent location in the office (including, in the case of the office of a Member, Delegate, or the Resident Commissioner, a prominent location in each district office) a statement of the rights and protections provided to employees of the House of Representatives under the Congressional Accountability Act of 1995, including the procedures available to employees of the House under such Act for responding to and adjudicating allegations of violations of such rights and protections.  
104.Committees, Commissions, and House offices 
(a)House Democracy PartnershipHouse Resolution 24, One Hundred Tenth Congress, shall apply in the One Hundred Sixteenth Congress in the same manner as such resolution applied in the One Hundred Tenth Congress except that the commission concerned shall be known as the House Democracy Partnership. (b)Tom Lantos Human Rights Commission (1)In generalSections 1 through 7 of House Resolution 1451, One Hundred Tenth Congress, shall apply in the One Hundred Sixteenth Congress in the same manner as such provisions applied in the One Hundred Tenth Congress, except that— 
(A)the Tom Lantos Human Rights Commission may, in addition to collaborating closely with other professional staff members of the Committee on Foreign Affairs, collaborate closely with professional staff members of other relevant committees; (B)the resources of the Committee on Foreign Affairs which the Commission may use shall include all resources which the Committee is authorized to obtain from other offices of the House of Representatives; and 
(C)any amounts authorized to provide full-time professional staff and resources to the Tom Lantos Human Rights Commission shall be in addition to and separate from the overall budget authorization for the Committee on Foreign Affairs as provided by resolution of the House, shall be administered by the Committee on Foreign Affairs, and shall be distributed equally between the co-chairs of the Commission. (2)FundingFor the expenses of the Commission, including the expenses of full-time professional staff and other resources, there shall be paid, out of the applicable accounts of the House of Representatives, not more than $52,000, to be available during the period beginning at noon on January 3, 2019, and ending on March 31, 2019. The amounts provided under this paragraph shall be administered by the Committee on Foreign Affairs in the same manner as amounts provided for the expenses of such Committee by resolution of the House, and shall be distributed equally between the co-chairs of the Commission.  
(c)Office of Congressional EthicsSection 1 of House Resolution 895, One Hundred Tenth Congress, shall apply in the One Hundred Sixteenth Congress in the same manner as such provision applied in the One Hundred Tenth Congress, except that— (1)the Office of Congressional Ethics shall be treated as a standing committee of the House for purposes of section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i)); 
(2)references to the Committee on Standards of Official Conduct shall be construed as references to the Committee on Ethics; (3)any requirement for concurrence in section 1(b)(1) shall be construed as a requirement for consultation; 
(4)the second sentence of section 1(b)(6)(A) shall not apply; (5)members subject to section 1(b)(6)(B) may be reappointed for a third additional term; 
(6)any individual who is the subject of a preliminary review or second-phase review by the board shall be informed of the right to be represented by counsel and invoking that right should not be held negatively against such individual; and (7)the Office may not take any action that would deny any person any right or protection provided under the Constitution of the United States. 
(d)Office of Diversity and Inclusion 
(1)EstablishmentThere is established an Office of Diversity and Inclusion of the House of Representatives (hereafter in this clause referred to as the Office). (2)DirectorThe Speaker, in consultation with the Minority Leader, shall appoint a Director of the Office from recommendations provided by the chair of the Committee on House Administration in consultation with the ranking minority member of such committee. 
(3)Operational planNot later than 60 days after the appointment of the Director of the Office, the Office shall submit to the Committee on House Administration an operational plan for the Office that shall include, consistent with applicable House rules, regulations, and law, a plan for appointing and establishing duties for staff of the Office which shall set forth a proposed maximum number of staff. (4)Diversity planNot later than 90 days after submitting the operational plan under paragraph (3), the Office shall submit a diversity plan to the Committee on House Administration for the committee’s review and approval, and shall include in the plan the following: 
(A)Policies to direct and guide House employing offices to recruit, hire, train, develop, advance, promote, and retain a diverse workforce, consistent with applicable House rules, regulations, and law. (B)The development of a survey, in consultation with the Committee on House Administration, to evaluate diversity in House employing offices. 
(C)A framework for the House of Representatives diversity report required by paragraph (5). (D)A proposal for the composition of an Advisory Council that shall, as necessary, inform the work of the Office. 
(E)Any additional components as determined by the Committee on House Administration. (5)Diversity reportAt the end of each session of Congress, the Office shall submit a House of Representatives diversity report to the Speaker, the Majority Leader and Minority Leader, the chair and ranking minority member of the Committee on House Administration, and the chair and ranking minority member of the Subcommittee on the Legislative Branch of the Committee on Appropriations. 
(6)RegulationsThe Office shall carry out its duties pursuant to regulations issued by the Committee on House Administration. (7)DefinitionIn this subsection, the term House employing office means— 
(A)the official office of a Member, Delegate, or the Resident Commissioner; (B)each committee of the House and each joint committee; and 
(C)any other office of the House. (e)Office of the Whistleblower Ombudsman (1)EstablishmentThere is established an Office of the Whistleblower Ombudsman, to be headed by the Whistleblower Ombudsman. 
(2)AppointmentThe Whistleblower Ombudsman shall be appointed by the Speaker in consultation with the chairs and ranking minority members of the Committee on House Administration and the Committee on Oversight and Reform. (3)Duties The Whistleblower Ombudsman, under the direction of the Committee on House Administration, and in consultation with any other standing committee and the Permanent Select Committee on Intelligence (at the request of the chair or ranking minority member of such other committee), shall— 
(A)promulgate best practices for whistleblower intake for offices of the House; and (B)provide training for offices of the House on whistleblower intake, including establishing an effective reporting system for whistleblowers, maintaining whistleblower confidentiality, advising staff of relevant laws and policies, and protecting information provided by whistleblowers. 
(f)Select Committee on the Climate Crisis 
(1)Establishment; composition 
(A)EstablishmentThere is hereby established a Select Committee on the Climate Crisis (hereinafter in this subsection referred to as the Select Committee). (B)CompositionThe Select Committee shall be composed of 15 Members, Delegates, or the Resident Commissioner appointed by the Speaker, of whom 6 shall be appointed on the recommendation of the Minority Leader. The Speaker shall designate one member of the Select Committee as its chair. A vacancy in the membership of the Select Committee shall be filled in the same manner as the original appointment. 
(2)Jurisdiction; functions 
(A)Legislative jurisdictionThe Select Committee shall not have legislative jurisdiction and shall have no authority to take legislative action on any bill or resolution. (B)Investigative jurisdictionThe sole authority of the Select Committee shall be to investigate, study, make findings, and develop recommendations on policies, strategies, and innovations to achieve substantial and permanent reductions in pollution and other activities that contribute to the climate crisis which will honor our responsibility to be good stewards of the planet for future generations. The Select Committee may, at its discretion, hold public hearings in connection with any aspect of its investigative functions. 
(3)Procedure 
(A)Except as specified in subparagraph (B), the Select Committee shall have the authorities and responsibilities of, and shall be subject to the same limitations and restrictions as, a standing committee of the House, and shall be deemed a committee of the House for all purposes of law or rule. (B) (i)Rules X and XI shall apply to the Select Committee where not inconsistent with this subsection. 
(ii)Service on the Select Committee shall not count against the limitations in clause 5(b)(2) of rule X. (iii)Clause 2(m)(1)(B) of rule XI, clause 2(m)(3) of rule XI, and section 103(a) of this resolution shall not apply to the Select Committee, but the Select Committee may recommend subpoenas and depositions and submit such recommendations to the relevant standing committee. 
(iv)Clause 2(d) of rule X shall not apply to the Select Committee. (4)FundingTo enable the Select Committee to carry out the purposes of this section— 
(A)the Select Committee may use the services of staff of the House; and (B)the Select Committee shall be eligible for interim funding pursuant to clause 7 of rule X. 
(5)ReportingThe Select Committee may report to the House or any committee of the House from time to time the results of its investigations and studies, together with such detailed findings and policy recommendations as it may deem advisable. All such reports shall be submitted to the House by December 31, 2020. All policy recommendations shall be submitted to the relevant standing committees not later than March 31, 2020. (6)PublicationThe Select Committee shall ensure that reports and proposals prepared in accordance with this subsection shall, upon completion, be made available to the general public in widely accessible formats not later than 30 calendar days following the respective dates for completion set forth in paragraph (5). 
105.Orders of business 
(a)The Speaker may recognize a Member, Delegate, and the Resident Commissioner for the reading of the Constitution on any legislative day during the first session of the One Hundred Sixteenth Congress. (b)It shall be in order at any time through the legislative day of January 17, 2019, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section. 
(c)The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of January 8, 2019, relating to a measure making or continuing appropriations for the fiscal year ending September 30, 2019. IISelect Committee on the Modernization of Congress 201.Select Committee on the Modernization of Congress (a)EstablishmentThere is hereby established a Select Committee on the Modernization of Congress (hereinafter in this section referred to as the Select Committee). 
(b)Composition 
(1)The Select Committee shall be composed of 12 Members, Delegates, or the Resident Commissioner appointed by the Speaker. (2)The Speaker shall appoint members of the Select Committee as follows: 
(A)At least 2 members from among Members, Delegates, or the Resident Commissioner serving in their first term. (B)At least 2 members from the Committee on Rules. 
(C)At least 2 members from the Committee on House Administration. (3)Of the members of the Select Committee appointed pursuant to paragraph (1), 6 shall be appointed on the recommendation of the Minority Leader, including 1 member each as described in subparagraphs (A) through (C) of paragraph (2). 
(4)The Speaker shall designate one member of the Select Committee as chair, and, upon recommendation of the Minority Leader, shall designate one member of the Select Committee as vice chair. (5)A vacancy in the membership of the Select Committee shall be filled in the same manner as the original appointment. 
(c)Jurisdiction; functions 
(1)Legislative jurisdictionThe Select Committee shall not have legislative jurisdiction and shall have no authority to take legislative action on any bill or resolution. (2)Investigative jurisdictionThe sole authority of the Select Committee shall be to investigate, study, make findings, hold public hearings, and develop recommendations on modernizing Congress, including recommendations on— 
(A)rules to promote a more modern and efficient Congress; (B)procedures, including the schedule and calendar; 
(C)policies to develop the next generation of leaders; (D)staff recruitment, diversity, retention, and compensation and benefits; 
(E)administrative efficiencies, including purchasing, travel, outside services, and shared administrative staff; (F)technology and innovation; and 
(G)the work of the House Commission on Congressional Mailing Standards. (d)Procedures (1) (A)Except as specified in subparagraph (B), the Select Committee shall have the authorities and responsibilities of, and shall be subject to the same limitations and restrictions as, a standing committee of the House, and shall be deemed a committee of the House for all purposes of law or rule. 
(B) 
(i)Rules X and XI shall apply to the Select Committee where not inconsistent with this section. (ii)Service on the Select Committee shall not count against the limitations in clause 5(b)(2) of rule X. 
(iii)Clause 2(m)(1)(B) of rule XI, clause 2(m)(3) of rule XI, and section 103(a) of this resolution shall not apply to the Select Committee, but the Select Committee may recommend subpoenas and depositions and submit such recommendations to the relevant standing committee. (iv)Clause 2(d) of rule X shall not apply to the Select Committee. 
(2)During the first session of the One Hundred Sixteenth Congress, the Select Committee shall hold a hearing at which it receives testimony from Members, Delegates, and the Resident Commissioner on matters described in subsection (c). (e)FundingTo enable the Select Committee to carry out the purposes of this section— 
(1)the Select Committee may use the services of staff of the House; and (2)the Select Committee shall be eligible for interim funding pursuant to clause 7 of rule X. 
(f)Reports 
(1)Interim status reportEvery 90 days, the Select Committee shall provide an interim status report on its activities to the Committee on House Administration and the Committee on Rules. Each interim status report must include transcripts of the Select Committee’s proceedings, itemized reporting of its expenditures, and a proposed plan for the next 90 days. (2)Findings and recommendationsThe Select Committee may report to the House or any committee from time to time the results of its investigations and studies, together with such detailed findings and policy recommendations as it may deem advisable. The Select Committee may only submit any such report if the report receives the votes of not fewer than 2/3 of its members. 
(3)Final reportAt the conclusion of the first session of the One Hundred Sixteenth Congress, the Select Committee shall submit a final report to the House. The final report shall include the results of the Select Committee’s studies, detailed findings, and any policy recommendations as the select committee may deem advisable. The Select Committee may only submit the report if the report receives the votes of not fewer than 2/3 of its members. The Select Committee shall submit all policy recommendations included in the report to relevant standing committees. (4)PublicationThe Select Committee shall ensure that reports prepared in accordance with paragraphs (2) and (3) shall, upon completion, be made available to the general public in widely accessible formats not later than 30 calendar days following the date any such report is made available to the House or a committee, as applicable. 
(g)Termination; disposition of records 
(1)TerminationThe Select Committee shall terminate on February 1, 2020. (2)Disposition of recordsUpon its termination, the records of the Select Committee shall be transferred to, and shall become part of, the records of such standing committees as the Speaker may designate. 
IIIIntervention in Litigation Involving Patient Protection and Affordable Care Act 
301.FindingsThe House of Representatives finds the following: (1)Texas, Wisconsin, Alabama, Arkansas, Arizona, Florida, Georgia, Indiana, Kansas, Louisiana, Governor Paul LePage of Maine, Mississippi (by and through Governor Phil Bryant), Missouri, Nebraska, North Dakota, South Carolina, South Dakota, Tennessee, Utah, and West Virginia have filed suit in the United States District Court for the Northern District of Texas, arguing that the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) is unconstitutional and should be enjoined by asserting that the Act’s requirement to maintain minimum essential coverage (commonly known as the individual responsibility provision) in section 5000A(a) of the Internal Revenue Code of 1986, is unconstitutional following the amendment of that provision by the Act to provide for reconciliation pursuant to titles II and V of the concurrent resolution on the budget for fiscal year 2018 (Public Law 115–97) (commonly known as the Tax Cuts and Jobs Act). 
(2)These State and individual plaintiffs also seek to strike down the entire Patient Protection and Affordable Care Act as not severable from the individual responsibility provision. (3)On June 7, 2018, the Department of Justice refused to defend the constitutionality of the amended individual responsibility provision, despite the well-established duty of the Department to defend Federal statutes where reasonable arguments can be made in their defense. 
(4)The Department of Justice not only refused to defend the amended individual responsibility provision, but affirmatively argued that this provision is unconstitutional and that the provisions of the Patient Protection and Affordable Care Act guaranteeing issuance of health insurance coverage regardless of health status or preexisting conditions (commonly known as the guaranteed issue provision) found in sections 2702, 2704, and 2705(a) of the Public Health Service Act (42 U.S.C. 300gg–1, 300gg–3, 300gg–4(a)) and prohibitions on discriminatory premium rates (commonly known as the community rating provision) found in sections 2701 and 2705(b) of the Public Health Service Act (42 U.S.C. 300gg(a)(1), 300gg–4(b)) must now be struck down as not severable from the individual responsibility provision. (5)The district court recently held that the individual responsibility provision is unconstitutional and that all of the remaining provisions of the Patient Protection and Affordable Care act are inseverable and therefore invalid. 
(6)Up to 133 million nonelderly Americans have some type of preexisting health condition, such as, but not limited to, diabetes, high cholesterol, cancer, arthritis, and asthma, that could affect their insurance. (7)Prior to the Patient Protection and Affordable Care Act and the enactment of protections such as guaranteed issue and community rating, millions of Americans were denied health insurance coverage, were unable to obtain coverage of necessary medical services, or were priced out of the individual market due to preexisting conditions. 
(8)Without such protections for preexisting conditions, millions of Americans could once again lose access to affordable, comprehensive health insurance. (9)More than 13 million Americans who gained coverage in States that expanded Medicaid eligibility under the Patient Protection and Affordable Care Act could lose coverage if the Act were struck down in its entirety. 
(10)More than 2 million young adults who gained coverage under a provision of the Patient Protection and Affordable Care Act allowing individuals under the age of 26 to stay on their parents’ insurance could lose coverage if the Act were struck down in its entirety. (11)More than 8.9 million low and middle-income Americans who received tax credits averaging $520 per month to help pay for health insurance in the individual market under the Patient Protection and Affordable Care Act could lose coverage if the Act were struck down in its entirety. 
(12)An estimated 105 million Americans who now enjoy coverage without lifetime limits due to the Patient Protection and Affordable Care Act could once again face lifetime limits on their benefits if the Act were struck down in its entirety. (13)Nearly 12 million Medicare beneficiaries who received an average of $2,200 in savings on prescription drugs due to the closing of the Medicare prescription drug donut hole under the Patient Protection and Affordable Care Act would face rising drug costs if the Act were struck down in its entirety. 
302.Authorizing legal action by House 
(a)AuthorizationThe Speaker, on behalf of the House of Representatives, is authorized to intervene, otherwise appear, or take any other steps in the case of Texas v. United States, No. 4:18–cv–00167–O (N.D. Tex.) and in any appellate proceedings arising from such case. The Speaker, in consultation with the Bipartisan Legal Advisory Group, is also authorized to intervene, otherwise appear, or take any other steps in any other cases involving the Patient Protection and Affordable Care Act to protect the institutional interests of the House and to defend such Act, the amendments made by such Act to other provisions of law, and any amendments to such provisions, including the provisions ensuring affordable health coverage for those with preexisting conditions.  (b)Role of General CounselThe Office of General Counsel of the House of Representatives, at the direction of the Speaker, shall represent the House in any litigation pursuant to this title. The Office of General Counsel may employ the services of outside counsel, including pro bono counsel, or other experts for this purpose.  
(c)Reports on amounts expendedThe chair of the Committee on House Administration shall cause to be printed in the Congressional Record a statement setting forth the aggregate amounts expended by the Office of General Counsel on outside counsel and other experts pursuant to this title on a quarterly basis, and such statement shall be submitted for printing not more than 30 days after the expiration of each such quarter.  Karen L. Haas,Clerk. 